

	

		III

		109th CONGRESS

		1st Session

		S. RES. 109

		IN THE SENATE OF THE UNITED STATES

		

			April 14, 2005

			Mr. Inhofe (for himself

			 and Mr. Coburn) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Commending the University of Oklahoma

		  Sooners men’s gymnastics team for winning the National Collegiate Athletic

		  Association Division I Men’s Gymnastics Championship. 

	

	

		

			Whereas on April 8, 2005, the University of Oklahoma Sooners won

			 their sixth National Collegiate Athletic Association (NCAA) Division I Men's

			 Gymnastics Championship, at West Point, New York;

		

			Whereas the 2005 NCAA Championship is the Sooners’ third

			 championship in the past 4 years;

		

			Whereas the championship title crowned a remarkable season for

			 the Sooners in which the team achieved an impressive record of 21 wins and only

			 2 losses;

		

			Whereas the Sooners clinched a spectacular, nail-biting victory

			 over the Ohio State Buckeyes, which was made possible by a heroic final

			 performance on the vault by freshman Jonathan Horton;

		

			Whereas the Sooners’ winning score of 225.675 set a school record

			 and dramatically surpassed second-place Ohio State’s score of 225.450;

		

			Whereas 6 members of the University of Oklahoma men’s gymnastics

			 team, including Taqiy Abdullah-Simmons, Josh Gore, David Henderson, Jamie

			 Henderson, Jonathan Horton, and Jacob Messina, also garnered a school-record 13

			 All-America honors in the individual event finals;

		

			Whereas senior David Henderson’s 2005 NCAA title on the still

			 rings gave the University of Oklahoma its 18th all-time individual national

			 champion and capped off an exceptional 4 years;

		

			Whereas Head Coach Mark Williams was named the 2005 NCAA Coach of

			 the Year, making it the third time in his distinguished career that Head Coach

			 Williams has received that honor;

		

			Whereas the tremendous success of the 2005 Sooners adds to the

			 outstanding legacy of men’s gymnastics at the University of Oklahoma and is a

			 reflection of the heart and dedication of the entire school, from the president

			 to the athletic directors, coaches, athletes, managers, and staff members;

			 and

		

			Whereas the teamwork, grit, and sportsmanship demonstrated by the

			 University of Oklahoma Sooners men’s gymnastics team is a proud tribute to the

			 university and the communities from which the team members hail: Now,

			 therefore, be it

		

	

		

			That the Senate—

			

				(1)

				congratulates the University of Oklahoma Sooners for their sixth

			 National Collegiate Athletic Association Division I Men’s Gymnastics

			 Championship;

			

				(2)

				recognizes all who have contributed their hard work and support

			 to making the 2005 season a historic success; and

			

				(3)

				directs the Secretary of the Senate to transmit a copy of this

			 resolution to University of Oklahoma President David L. Boren and Head Coach

			 Mark Williams for appropriate display.

			

